 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDGimbel Bros., Inc., and the G.&S Corp.d/b/a Gimbels-SchustersandLocal 444, Retail Clerks International Association, AFL-CIO; Local 150,Building Service Employees InternationalUnion,AFL-CIO;and-Local-9, Office=Employees-'InternationalUnion,AFL-CIO,.Joint-Petitioners.Cases Nos. 13-RC-89.3: and13-CA--5455.June 17, 1964DECISION, ORDER, AND CERTIFICATION OFRESULTS OF ELECTIONOn November 21, 1963, Trial Examiner John F. Funke issued hisattached Decision in ,the above-entitled proceeding, finding that Re-spondent had not engaged in .unfair labor practices alleged in thecomplaint and recommending that the complaint be dismissed in itsentirety.He also found that Respondent had not interfered.,with anelection-held on January 31 and February 1, 1963, and therefore recom-mended that objections to the election be overruled and that the resultsof the election be certified. ''Thereafter, the General Counsel andCharging Party filed exceptions to the Trial Examiner's Decision andsupporting[ briefs.The :Respondent. filed a reply brief in support ofthe Trial Examiner'sDecision.The Board has reviewed the.rulings of the Trial Examiner made atthe hearing and finds that ,no'-prejudicial- error was committed.Therulings are hereby, affirmed.The,Board .has considered the entirerecord in -this case, including. the Trial =Examiner's Decision, ;the ex-ceptions, and-briefs, and hereby adopts the Trial Examiner's. findings,conclusions,aud recommendations.[The :Board dismissed the complaint in Case No. 13-CA--5455.][The Board certified that a .majority .of the valid votes .cast intioners,Local -444, ' Retail . Clerks =International Association, AFT,CIO; Local 150, Building" Ser-vice;Employees International U lion,AFL-CIO,;-and,Local-9, Office-Employees International Union, AF11-CIO,,and that said labor organizations are not the exclusive rep-resentatives in the unit found appropriate.]TRIAL.EXAMINER'S DECISIONSTATEMENT OF THE CASEPursuant to a; Decision and Direction-in-'CaseNo.13-RC-8923, -issued--Decem-ber 28, 1962,,an, election was conducted',by the Regional'Director for-the Thirteenth-Region on-January'-31 and February 1,' 963, in -an appropriate unit-of employeesof Gimbel-'Bros.; Inc., and'The'G=& S'Corp.d/b/a' Gimbels=Schusters, herein-calledGimbels or the Respondents,upon a petition filed by Local 444, Retail Clerks Inter-nationalAssociation,AFL-CIO;Local 150,Building Service Employees Inter-nationalUnion,AFL-CIO;and Local 9, Office Employees International Union,147 NLRB No. 62. GIMBEL BROS., INC., AND GIMBELS-SCHUSTERS501AFL-CIO, herein referred to as the Joint-Petitioners.On February 7, 1963, theJoint-Petitioners filed timely objections to said election and on March 1, 1963, theJoint-Petitioners filed unfair labor practice- charges against Gimbels.On May 10,1963, the Regional Director issued complaint in Case No. 13-CA-5455. On May 13,1963, the Regional Director issued a supplemental decision, order consolidatingthe cases, and notice of consolidated hearing. In his supplemental decision theRegional Director overruled all of the 16 objections except those numbered 1, 2, 6,7, 13, and 14, and as to those objections the Regional Director ordered a consolidatedhearing with Case No. 13-CA-5455. The allegations of the objections and the com-plaint are identical and the complaint alleges violation of Section 8(a) (1).The an-swer of the Respondent admits certain of the allegations of the complaint, deniesothers, and denies that Respondent violated Section 8(a) (1) of the Act.This proceeding, with all parties represented,. was heard before Trial ExaminerJohn F. Funke at Milwaukee, Wisconsin, on- July 23 and 24. The hearing was thenadjourned and reconvened for August 20, 1963, at the request of the General Counsel.On August 20 the General Counsel requested that the hearing be closed and thehearing was closed by order of that date and the parties were granted until Septem-ber 23-to file briefs.Briefs were received from the General' Counsel'and:Respondenton September 23.Upon the entire record in this case, and from my observation of the witnesses, Imake the following:FINDINGS AND - CONCLUSIONS'1.THE BUSINESS OF THE RESPONDENTRespondent operates seven department' stores, a bakery, a warehouse, and a- servicedepartment in Milwaukee, Wisconsin.sold and distributed goods and merchandise valued in excess of $1,000,000 and dur-ing the- same year it received- goods' and-merchandise valued in- excess- of $500,000from places outside the State of Wisconsin:Respondent is engaged in commerce within the meaning of Section-2(6) and (7)of the Act.-II.LABOR ORGANIZATIONS- INVOLVEDThe unions involved in this proceeding, referred to collectively as the Joint-Petitioners, are labor organizations within the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundIn -the election held on January 31 and-'February 1, 1963,the tally of ballots read:Approximate number of eligible voters----------------------------5, 824Voidballots---------------------------------------------------11Votes cast'for joint-petitioner-----------------------------------1, 311Votes cast-against participating labor organizations----------------- 4, 117Valid votescounted-------------------------------------------5,428Challenged ballots----------------------------------------- ---230Valid votes counted plus challenged ballots------------------------5, 658The objections to the election which were filed by the Joint-Petitioners are em-braced within paragraph VI, subparagraphs(a) through(h), of the complaint.Evidence to support the allegations of the, complaint was introduced by the testimonyof witnesses and by documents:The testimony of the witnesses in support of theallegations of subparagraphs (a) through(f) will be considered' first.B. Evidence of coercionand restraintBeverley Flowers testified that she was employed as an elevator operator at Re-spondents' Mitchell Street store and that on the Friday before the election (the elec-tion was held on a Thursday and Friday) she met Mary Kiel, a group manager, inthe elevator and that Kiel told her that she had heard that Fran Gordon, anotherelevator operator, was "talking for the Union."According to Flowers, Kiel said shewas going to have a talk with Gordon.Gordon was not produced as a witness.I find this testimony so ambiguous and inconclusive as to be worthless, particularly inview of the fact that thereis noevidence. that. Kiel, ever discussed union activity withGordon. 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDFlowers also testified that on the Wednesday before the election she again met Kielin the elevator and that Kiel told her she had heard that she (Flowers)was to serveas an observer for the Union.Flowers admitted that she was to act as observerand that Kiel then said"something about a traitor."She further testified that Kielsounded"sort of disgusted."Since I find this testimony as meaningless as the testi-mony to the prior conversation,I find it unnecessary to resolve the credibility issueraised by Kiel's denials of both conversations.Mary Lichte,employed in the floral departmentat the Leavittand Mitchell store,testified that her supervisor,Helen Goeb, asked her if she ever attended union meet-ings and that she admitted she had attended.She further testified that she and Goebwere good friends and talked about many things.Lichte testified that a Mr. Hume,designated as a supervisor,asked her how the election was going to go and that whenshe told him she hoped it would go Union he said he could see"it didn't do any goodto talk to you."Goeb was called by the Respondent and denied asking Lichte if she attended unionmeetings.Goeb stated that Lichte had told her she was for the Union and that onone night she had asked Lichte if she had a date and Lichte told her she was to attenda union meeting.Hume was not called as a witness by Respondent.Mary Tews, a waitress employed in the cafeteria at the downtown store, testifiedthat sometime in January Mildred Wittnebel,her supervisor,asked her what shethought about the Union and that she told her she"hadn't thought about the Union."This question was asked at the coffee um where she and some other employees werehaving coffee.Wittnebel could not recall asking this specific question of Tews.Louise Hellmer,employed as a sales clerk at theThirdStreet store, testified thatsometime in January her supervisor,Virginia Smith,gave her some antiunion litera-ture and asked her what she thought of the chances of the Union getting in andwhat she thought of the Union.Hellmer told her that everyone has "their"own opinion and Smith then told her that a former employee of Schusters (Gimbels)had gone to work for another store where the Union had been voted in and that theemployees had not benefited.Smith testified that she gave antiunion literature to Hellmer,that she knew Hell-mer very well, but denied-asking her if she was for the Union.She admitted havingdiscussions with Hellmer respecting unions and that Hellmer told her she (Hellmer)was in favor of a union.Walter Peters,employed in the wrapping and packing department,'testified that onJanuary 29 his supervisor, Estelle Kuhs,asked him what he was wearing on his lapel(itwasa union button)2 and that she told him she hoped he was not working for theUnion.Peters than testified that Kuhs,about 20 minutes later, told another employeethat she hoped he did not work for the Union because it would not provide "as muchbenefits"as the Company would.Kuhs admitted asking Peters what kind of a button he was wearing but deniedtelling him she hoped he was not working for the Union.She further denied tellingany other employee that she hoped he was not working for the Union because it couldnot provide more benefits than the Company.This testimony,like that of Flowers, I find too inconclusive to raise any issue ofcoercion and restraint or of interference with the election.Sandra Plamann,also employed in wrapping and packing at the downtown store,3testified that a week or two before the election Kuhs called her into her office andtold her that she (Kuhs) had heard that she had been talking about the Union.Kuhs told her that she (Kuhs)had been told to talk to her employees and see howthey felt about the Union and asked her how she felt.Plamann told Kuhs she didnot know and that when the time came to vote she would vote the way she felt.Plamann testified that a week before the election she overheard Kuhs telling threeor four part-time employees they "didn't want to vote for the Union" because theUnion would not have part-time employees or extras.Kuhs denied calling Plamann into her office and denied asking her how she feltabout the Union. She testified that Plamann told her, voluntarily, that she(Plamann) would not vote for the Union because her mother worked in a laundrywhere the employees were represented by a union and that it had not done any good.Kuhs also denied telling any part-time employees that the Union would not havepart-time help.'Peters acted as observer for the Joint-Petitioners at the election.sKuhs did not ask him to remove the button.Plamann was an observer for the Union at the election. GIMBEL BROS., INC., AND GIMBELS-SCHUSTERS503Alice Reicholtz, another employee in wrapping and packing,4 testified that a fewdays before theelectionEstelle Kuhs asked her how she felt about the Union andshe told Kuhs she did not know.Kuhs did not indicate to her how she thought sheshould vote nor make any other inquiry.Kuhs admitted that many months before the election (she fixed the time as Septem-ber or October) she had asked Reicholtz her opinion of a union representing theemployees but specifically denied making any such inquiry during January.Martha Schaske testified that she was employed during the month of January inthe mail and telephone order department at the Third Street store and that her im-mediate supervisor was InezBusse.On the Tuesday before the election she was.called toBusse'soffice by telephone and givenantiunionliteratureto passout to theothergirls.(Schaske stated there were about 13 girls in her department.)Schaskealso testified that Busse told her to vote no in the election and that she was told to:tell the othergirlsto vote no. Schaske delivered both the literatureand the messageto the other girls.Busse admitted givingout literature for distribution but denied telling the em-ployees to vote no in the election.She stated the instructions she received were toask the employees to read the literature and make up their own minds.Eva Kitzke, another employee in wrapping and packing, testified that a day or twobefore theelectionshe was calledintothe office of Estelle Kuhs and that Kuhs askedher how she felt about the Union.Kuhs did not tell her how to vote but did tellher the union "stuff" was just a lot ofpromises.Kuhs denied having any conversation with Kitzke about the Union.Virginia Radaj testified that she had been employed as a "flyer" (an employee who?has no regular assignmentbut who works wherever needed) at the downtown store 6and that Mary Davis was supervisor of the flyers.Radaj testified that one eveninginDecember 1962, as she was checking out for supper, Davis told her that shewanted to speak to her and then asked which of the girls were attendingunion meet-ings.Radaj told her she did not know that any of the other flyers were attendingunion meetingsbut told her that she had attended one.Davis thenasked if she.knew where ChrisBoenigworked (the flyers worked only part time) and she told,Davis that Boenig worked at either the gas or electric company.Davis then re-marked that she thought Boenig might be the one attendingunion meetings andreporting back to the other girls what took place at the meetings.Radaj testifiedthat during her talk with Davis she told Davis that the girls who worked in the mail-room on Saturdaymorningshad lost their coffee break 6 and that this was one ofthe reasons they had been talking for the Union.After this discussion, accordingto Radaj, the Saturday morning coffee break was restored.Davis denied asking Radaj which employees were attendingunion meetings anddeniedtellingher that she suspected Boenig was the one who was attending.Withrespect to the coffee break, Davis testified that she received a complaint from Radaj'that the flyers, who supposedly finished in the mailroom about 11 a.m. on Saturdays,were not getting their coffee breaks with the regular mailroom employees who tooktheir breaks about 10:30.Davis stated that there had been complaints that the flyershad been reporting late for reassignment after they finished sorting mail.Davistestified that she met with all the Saturday morning flyers who worked in the mail-roomand told them to take their coffee breaks when the regular employees tooktheirs.Davis fixes this conversation with respect to coffee breaks as occurring inthe spring of 1962 rather than in December 1962. I credit Davis on the issue ofdates.C. Conclusions on coercionand restraintOut of an estimated total of 5,824 eligible voters the General Counsel has produced10 witnesses (5 of whom acted as observers for the Joint-Petitioners in the.electionand 1 of whom was employed by one of the Joint-Petitioners for a brief time) who-testified in support of the allegations set forth in paragraph VI, subparagraphs "a"through "f."As to two of these I have already found their testimony void of sub-stanceand the testimony of the remaining witnesses is worth little more.Six wit-nesses,Mary Lichte, Mary Tews, Louise Hellmer, Sandra Plamann, Estelle Reicholtz,-and Eva Kitzke, testifiedto single instancesof interrogation as to theirunionactivityon the part of their immediate supervisors, all in the lower-echelon supervisory status.Reicholtz acted as an observer for the Union at the election.° Radaj was also employed by Local 444, Retail Clerks, during December and January.°According to Radaj the four girls who worked in the mailroom on Saturdaymornings'had lost their coffee break because ittook themtoo long to sort the mail. 504DECISIONSOF NATIONALLABOR RELATIONS BOARDThe conversations, assuming they actually took place, were brief, casual, and freefrom any context of coercion, restraint, threats, or promises.Under these circum-stances I find that they warrant neither the issuance of a remedial order nor thesetting aside of the election.?Martha Schaske testified that she was given antiunion literature prepared by theRespondent to distribute to other employees and was told by her supervisor, InezBusse, to vote "no" (union) in the election and to tell the other employees tovote "no."Busse admitted that she gave Schaske the literature to distribute butdeniedtellingher to vote "no." I credit the testimony of Busse that she toldSchaske to ask the employees to read the literature and make up their own minds.Under these circumstances, I find no violation of Section 8(a)(1) nor any inter-ference with a free election.A different situation might be presented if any em-ployee was directed to distributeantiunionliterature, had refused, and had beenordered to do so under threat of disciplinary action.No such evidence was presentedin this case.Radaj testified to an inquiry by a supervisor as to the attendance of other em-ployees at union meetings on the part of a supervisor and the voiced suspicion thata certain employee was attending.Again, if true, the incident must be rejected forreasons previously stated and in accord with the cases cited.As to the coffee break restoration, I credit Mary Davis that it was restored in thespring of 1962 and therefore barred as evidence of violation by Section 10(b) ofthe Act.It is difficult to believe that any election involving so large a number of employeesand in which a prolonged and bitter preelection campaign was conducted would notreveal a far larger number and more substantial incidents than the meager andtrivial ones indicated here.D. The no-distribution ruleOn November 30, 1962, Gimbels promulgated a rule reading as follows:Advertising material (other than store merchandise); political material; litera-ture, notices, or announcements soliciting or promoting membership in any or-ganization may not be placed or distributed in working areas on our premises.The General Counsel does not contend that the rule is invalid or improper.Hedoes contend that Gimbels, by distributingantiunionliterature in working areas inthe stores and particularly by using employees to distribute such literature, destroyedthe validity of the rule and engagedin anunfair labor practice.The fact that Gim-bels did distribute antiunion literatures in workingareas inviolation of the rule isnot in dispute.The Supreme Court has answered this question, I believe, in theSteelworkers(N'+tnnalcace.9In that case and its companion caseAvondale Mills,115 NLRB840, the Court stated:. . . but the Taft-Hartley Act does not command that labor organizations asa matter of abstract law, under all circumstances, be protected in the use ofevery possible means of reachingthe mindsof individual workers, nor that theyare entitled to use a medium of communication simply because an emnlover isusing it.[Citations omitted.]No such mechanical answer will avail for thesolution of this nonmechanical, complex problem in labor management rela-tions..The Board, in determining whether or not the enforcement of therule in the circumstances of an individual case is an unfair labor practice,7 Even the dissenting minority inBlue Flash Express, Inc.,109 NLRB 591, stated,page 597:There are, of course, instances of interrogation which can properly be regarded asisolated, casual and too inconsequential in their impact to constitute a violation ofthe Act or to warrant a Board remedy. In such situations we have participated indismissingthe allegations of illegal interrogation.[Citing cases.]Tills is not intended as a holding that interrogation, to be coercive, must be accompaniedbyother unfair labor practices.SeePetroleum, Carrier Corporation of Tampa. Inc..125NLRB 1031. As to isolation seeGastonia Combed Yarn Corporation,etal.,109 NLRB585;Western Table Company,et al.,110 NLRB 17;Crown Drug Company,110 NLRB845:General Electric Company,143 NLRB 923s There is no contention that the literature was coercive.9N.L.R.B. v. UnitedSteelworkersof America, CIO, petitioner (Nutone Inc., intervenor),357 U.S. 357.The General Counsel did not refer to this case in his brief, a seeminglyexceptionaloversight. 505may find alternative channels available for the communications on the right toorganize.-In theSteelworkerscase, as here, the literature, was noncoercive although anti-union,1° the Company distributed the literature in violation of its own rule, andno request was made by the petitioningunionfor an equal opportunity to distributeliterature."Moreover, the Joint-Petitioners had access to all the usual means of :communication with the employees.The Joint-Petitioners, during the course of thecampaign, distributed literature at the employee entrances to the stores, made housecalls and telephone calls to employees, distributed literature through the mails, con-ducted television and radio programs, used billboard posters, etc.The preelectioncampaign was bitterly fought but it cannot be said that the Joint-Petitioners sufferedany such disadvantage through the Respondents violation of their own no-distribu-tion rule as would warrant setting the election aside and ordering the Respondentstomake their premises available to the Joint-Petitioners for campaign purposes.Since the Board has apparently adopted therulingof the Supreme Court inSteel-workersin theJames Hotel Company, a corporation d/b/a Skirvin Hotel andSkirvinTowercase,12 further discussion seems futile.Itwill be recommendedthat the allegations of paragraph VI, subparagraph (g), of the complaint be dismissed.E. The distribution of rosesV. F. Lindner, store manager of the downtown store of Gimbels, was called as awitness by the General Counsel under Rule 43-b of the Federal Rules of CivilProcedure.He testified credibly that on the morning of January 31, the first dayof the election, he noticed that representatives of the Joint-Petitioners were dis-tributing roses and carnations to employees as they entered the store to go to workand that he shortly discovered that such distribution was taking place at the otherstores.After conferring with counsel Lindner issued instructions through thedepartment supervisors of the downtown stores and through the supervisors of theother stores to "discourage" the employees from wearing the roses and carnations.Lindner testified that he did not instruct the supervisors to remove the roses fromthe employees' persons but that they be requested not to wear them since it wascontrary to company practice and policy.The flowers bore no indication that theywere distributed by the representatives of the Joint-Petitioners or that they indicatedprohibiting the wearing of flowers, I cannot see how the sudden decision to discouragethe wearing of flowers on this, the first election day, was in any way discriminatorynor could have had any effect upon the result of the election. I reject the contentionof the General Counsel that, because the identity of the representatives of theJoint-Petitioners had become known to the employees of the various stores, thewearing of the flowers identified the sympathies of the employees and that inter-ference with such wearing therefore constituted coercion and restraint.There isno evidence to support this inference and such speculation, however reasonable,is stillspeculation.My recommendation, however, is based on the fact that anemployer may make any rules with respect to the conduct of its employees whichare not discriminatory within the meaning of the Act and I do not find such dis-crimination in the promulgation of this rule on election day.The situation hereis clearly distinguishable from the wearing of union insignia which, absent specialcircumstances, is protected activity.I3CONCLUSIONS OF LAW1.Respondentis anemployer engaged in a business affecting commerce withinthe meaning of the Act.2.The Joint-Petitioners are labor organizations within the meaning of Section2(5) of the Act.3.Resnondent has not engaged in unfair labor practices within the meaning ofSection 8 (a) (1) of the Act.30 InSteelworkers,however, the employer was held guilty of other unfair labor practices."InGFhf International, Inc. v. N.L.R.B.,321 F. 2d 626 (C.A. 8), the court reversedthe Board's finding of an unfair labor practice based upon disparate treatment betweencompeting labor organizations on the ground that the charging union had made no requestfor permission to solicit In the respondent's stores.The rival union had been permittedto solicit on the selling floors during working hours and the Board held that an attemptby the other union to engage in solicitation implied a request.The reversal was specific..12 142 NLRB 761.13Floridan Hotel of Tampa, Inc.,130 NLRB 1105. 506DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.Respondent has not engaged in conduct interfering with its employees'freedomof choice in selecting their bargaining agent in the election conducted on January 31and February 1, 1963.RECOMMENDED ORDERIt is recommended that the complaint in Case No.13-CA-5455 be dismissed in,its entirety and that the objections in Case No.13-RC-8923 be overruled and thatthe results of the election be certified.Milk Drivers and Dairy Employees'Local 680, International'Brotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America,Ind.andDurling Dairy Distributor&d/b/a Woolley's Dairy.Case No. 22-CC-197. June 17, 1964SUPPLEMENTAL DECISION AND AMENDED ORDEROn November 21, 1963, the Board issued a Decision and Order'finding that Respondent Union had engaged in consumer picketing atsecondary establishments.Relying onFruit & Vegetable Packers c^Warehousemen, Local 760, et at. (Tree Fruits Labor Relations Com-mittee, Inc.)132 NLRB 1172, 1177, the Board concluded that Re-spondent had thereby violated Section 8(b) (4) (ii) (B) of the Act..On April 20,1964, the Supreme Court rejected the Board's holding inthat case.N.L.R.B. v. Fruit & Vegetable PackerscfWarehousemen,Local 760, 377U.S. 58.Upon reconsideration of this case in light of the Court's aforemen-tioned decision, we find that Respondent Union did not violate theAct as alleged and we shall dismiss the complaint.[The Board 2 dismissed the complaint.]1145 NLRB 165.2Pursuant to the provisions of Section 3(b) of the National Labor Relations Act, the-Board has delegated its powers in connection with this case to a three-member panel[Members Leedom,Fanning, and Brown].147 NLRB No. 68.Ralston Purina CompanyandInternational Union,United Automobile,Aerospace and Agricultural Implement Workers ofAmerica,AFL-CIOand its Local Union No. 1119, United Auto--mobile,Aerospace and Agricultural Implement Workers ofAmerica,AFL-CIO,Petitioner.Case No. 25-RC-2542. June 17,..1964DECISION AND CERTIFICATION OF RESULTS OFELECTIONPursuant to a stipulation for certification upon consent election ex--ecuted on December 12, 1963, an election was conducted on January 3,.,147 NLRB No. 65.